Exhibit 10.50

 



 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (this “Agreement”), dated as of
February 16, 2018, is made and entered into by and among Shenandoah
Telecommunications Company, a Virginia corporation (the “Borrower”), each of the
Subsidiaries of the Borrower identified as guarantors on the signature pages
hereto (the “Guarantors,” and together with the Borrower, the “Loan Parties”),
CoBank, ACB, as Administrative Agent for the Secured Parties (the
“Administrative Agent”), and each of the Lenders party hereto.

 

WHEREAS, the Borrower, the Guarantors party thereto from time to time, the
Administrative Agent and the Lenders party thereto from time to time have
entered into that certain Credit Agreement, dated as of December 18, 2015 (as
amended by that certain First Amendment to Credit Agreement dated as of March
29, 2016, and as may be further amended, modified, supplemented, extended or
restated from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested, and the Administrative Agent and the
Lenders have agreed, subject to the terms and conditions provided herein, to
certain modifications to the Credit Agreement, as more fully described herein.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
in this Agreement, each of the Borrower, the Guarantors, the Administrative
Agent and the Lenders hereby agree as follows:

 

SECTION 1.  Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.

 

SECTION 2.  Amendments.

 

(A) Section 1.1 of the Credit Agreement is hereby amended by replacing the grid
set forth in the definition of “Pricing Grid” with the following:

 

    Revolving Loans and Term Loan A-1 Term Loan A-2 Revolving Loans Level Total
Leverage Ratio Applicable Margin for Base Rate Loans Applicable Margin for LIBOR
Rate Loans and Letter of Credit Fee Applicable Margin for Base Rate Loans
Applicable Margin for LIBOR Rate Loans

Applicable Revolving

Unused Commitment Fee Rate

Level I < 2.25x 0.750% 1.750% 1.000% 2.000% 0.200% Level II > 2.25x and
< 2.75x 1.000% 2.000% 1.250% 2.250% 0.200% Level III > 2.75x and
< 3.25x 1.250% 2.250% 1.500% 2.500% 0.250% Level IV >  3.25x 1.500% 2.500%
1.750% 2.750% 0.375%

 

 

 

 



(B)  Section 7.3 of the Credit Agreement is hereby amended by adding a new
clause (c)(v) thereto immediately after clause (c)(iv), to read as follows:

 

“or (v) is a charitable contribution to Shentel Foundation, a Virginia nonstock
corporation, so long as the aggregate amount of all such contributions does not
exceed $1,500,000 in any fiscal year.”

 

(C) Section 7.8 of the Credit Agreement is hereby amended by adding a new clause
(n) thereto immediately after clause (m), to read as follows:

 

“and (n) Dispositions solely in cash to Shentel Foundation, a Virginia nonstock
corporation, subject to the dollar limitation set forth in Section 7.3(c)(v).”

 

SECTION 3.  This Agreement shall not constitute a novation of the Credit
Agreement or any other Loan Document. Except as expressly provided in this
Agreement, the execution and delivery of this Agreement does not and will not
amend, modify or supplement any provision of, or constitute a consent to or a
waiver of any noncompliance with the provisions of, the Loan Documents, and the
Loan Documents shall remain in full force and effect.

 

SECTION 4.   Each Loan Party hereby represents and warrants to the
Administrative Agent and the Lenders as follows:

 

(A)            Such entity has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform this Agreement in
accordance with its terms. This Agreement has been duly executed and delivered
by the Borrower and is a legal, valid and binding obligation of it, enforceable
against it in accordance with its terms.

 

(B)             The execution, delivery and performance of this Agreement in
accordance with its terms do not and will not, by the passage of time, the
giving of notice or otherwise,

 

(1)                require any Governmental Authority approval or violate any
applicable Law relating to such entity;

 

(2)                conflict with, result in a breach of or constitute a default
under the organizational documents of such entity, any material provision of any
indenture, agreement or other instrument to which it is a party or by which it
or any of its properties may be bound or any Governmental Authority approval
relating to it; or

 

(3)                result in or require the creation or imposition of any Lien
(except as permitted by the Loan Documents) upon or with respect to any property
now owned or hereafter acquired by such entity.

 

(C)       The representations and warranties of such entity set forth in the
Loan Documents are true and correct in all material respects as of the date
hereof, except that such representations and warranties that are qualified in
the Credit Agreement by reference to materiality or Material Adverse Effect
shall be true and correct in all respects, as of the date hereof (or, if such
representation or warranty makes reference to an earlier date, as of such
earlier date).

 

 2 

 



(D)       No Event of Default under the Loan Documents has occurred and is
continuing as of this date.

 

SECTION 5.  This Agreement will be effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of the
Borrower, each Guarantor and the Lenders.

 

SECTION 6.  The Borrower hereby confirms and agrees that (a) each Collateral
Document is and shall continue to be in full force and effect, and (b) the
obligations secured by each such document include any and all obligations of the
Loan Parties to the Secured Parties under the Credit Agreement.

 

SECTION 7.  Each of the Guarantors hereby confirms and agrees that (a) its
guarantee contained in the Credit Agreement and each Collateral Document to
which it is a party is and shall continue to be in full force and effect, and
(b) the obligations guaranteed or secured by each such applicable document
include any and all obligations of the Loan Parties to the Secured Parties under
the Credit Agreement.

 

SECTION 8.  The Borrower agrees to pay to the Administrative Agent, on demand,
all reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent, including, without limitation, the reasonable fees and expenses of
counsel retained by the Administrative Agent, in connection with the
negotiation, preparation, execution and delivery of this Agreement and all other
instruments and documents contemplated hereby.

 

SECTION 9.  This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. Each party hereto acknowledges and
agrees that a facsimile or an electronic (“.pdf” or “.tif”) transmission to the
Administrative Agent of signature pages hereof purporting to be signed on behalf
of such party shall constitute effective and binding execution and delivery
hereof by such party.

 

SECTION 10.  This Agreement is subject to, shall be governed by and shall be
construed and enforced in accordance with all provisions of the Credit
Agreement, including the governing law provisions thereof.

 

[Signatures Follow on Next Page.]

 

 

 



 3 

 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

 



  SHENANDOAH TELECOMMUNICATIONS COMPANY, as Borrower               By:     Name:
Christopher E. French   Title: President and Chief Executive Officer            
        SHENTEL COMMUNICATIONS, LLC,   SHENTEL COMMUNICATIONS, LLC,   SHENTEL
CABLE OF SHENANDOAH COUNTY, LLC,   SHENANDOAH CABLE TELEVISION, LLC,  
SHENANDOAH PERSONAL COMMUNICATIONS, LLC,   SHENANDOAH MOBILE, LLC,   SHENTEL
MANAGEMENT COMPANY,   each as a Guarantor               By:     Name:
Christopher E. French   Title: President and Chief Executive Officer

 





 

 















 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 



  COBANK, ACB, as Administrative Agent and a Lender             By:     Name:
Gloria Hancock   Title: Managing Director

 

 



 

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  ROYAL BANK OF CANADA, as a Lender               By:     Name:     Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  FIFTH THIRD BANK, as a Lender               By:     Name:     Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender               By:     Name:    
Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  BANK OF AMERICA, N.A., as a Lender               By:     Name:     Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  CITIZENS BANK, N.A., as a Lender               By:     Name:     Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  TORONTO DOMINION (TEXAS) LLC, as a Lender               By:     Name:    
Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender               By:     Name:  
  Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  FARM CREDIT BANK OF TEXAS, as a voting participant pursuant to Subsection
11.7(d) of the Credit Agreement               By:     Name:     Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  AGFIRST FARM CREDIT BANK, as a voting participant pursuant to Subsection
11.7(d) of the Credit Agreement               By:     Name:     Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  FARM CREDIT SERVICES OF AMERICA, FLCA, as a voting participant pursuant to
Subsection 11.7(d) of the Credit Agreement               By:     Name:    
Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  COMPEER FINANCIAL, FLCA, as a voting participant pursuant to Subsection
11.7(d) of the Credit Agreement               By:     Name:     Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  FARM CREDIT MID-AMERICA, FLCA, as a voting participant pursuant to Subsection
11.7(d) of the Credit Agreement               By:     Name:     Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  FCS COMMERCIAL FINANCE GROUP, for AGCOUNTRY FARM CREDIT SERVICES, FLCA, as a
voting participant pursuant to Subsection 11.7(d) of the Credit Agreement      
        By:     Name:     Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  GREENSTONE FARM CREDIT SERVICES, ACA/FLCA, as a voting participant pursuant to
Subsection 11.7(d) of the Credit Agreement               By:     Name:    
Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  AMERICAN AGCREDIT, FLCA, as a voting participant pursuant to Subsection
11.7(d) of the Credit Agreement               By:     Name:     Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  FARM CREDIT WEST, FLCA, as a voting participant pursuant to Subsection 11.7(d)
of the Credit Agreement               By:     Name:     Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  MIDATLANTIC FARM CREDIT, FLCA, as a voting participant pursuant to Subsection
11.7(d) of the Credit Agreement               By:     Name:     Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  NORTHWEST FARM CREDIT SERVICES, FLCA, as a voting participant pursuant to
Subsection 11.7(d) of the Credit Agreement               By:     Name:    
Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  AGCHOICE FARM CREDIT, FLCA, as a voting participant pursuant to Subsection
11.7(d) of the Credit Agreement               By:     Name:     Title:  

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  FARM CREDIT EAST, ACA, as a voting participant pursuant to Subsection 11.7(d)
of the Credit Agreement               By:     Name:     Title:  

 

 

 

 

 

 

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  WESTERN AGCREDIT, PCA, as a voting participant pursuant to Subsection 11.7(d)
of the Credit Agreement               By:     Name:     Title:  

 

 

 

 

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]

 

[Signatures continued from previous page.]

 

 

  GOLDEN STATE FARM CREDIT, FLCA, as a voting participant pursuant to Subsection
11.7(d) of the Credit Agreement               By:     Name:     Title:  

 

 

 

 

 

 

 

 

 



[Second Amendment to Credit Agreement – Shenandoah Telecommunications Company]



--------------------------------------------------------------------------------

 

